Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 12-27, 37, 42, 46, 50, 53, 62 and 64 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2022 was filed after the mailing date of the non-final Office Action on 
August 1, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed.


	As a result of the Amendments to the claims per the Amendment filed October 28, 2022, the following rejections now apply.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 12-27, 37, 42, 46, 50, 53, 62 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Currently amended claim 1 is indefinite because a valence problem is raised in Formula (I), 
    PNG
    media_image1.png
    233
    225
    media_image1.png
    Greyscale
 due to the definitions of variables U, n, R2, and m.  Each U variable independently represents -CH=, -CH2-, -N=, -NH- or -O-; variable n now represents 2 or 3; and variable m now represents 0, 1, or 2.  Note the fixed hydrogens in the U variable substituents.  However, there are no available atom(s) in the fused nitrogen containing ring in Formula (I), 
    PNG
    media_image2.png
    238
    225
    media_image2.png
    Greyscale
, in which a substituent defined by R2 can be substituted.  It is unclear how up to two (2) R2 substituents (see variable m definition) can be substituted on the fused nitrogen containing ring in Formula (I).  Therefore, currently amended claim 1 is indefinite.  See claims 2 and 12-27 for same.
Currently amended claim 1 is indefinite because a valence problem is raised in Formula (I) due to the definitions of variables X1, X2, X3, R3 and o.  Variables X1, X2, and X3 independently represent CH or N; and variable o represents 0, 1, 2, or 3.  However, there are no available atom(s) in the fused X1, X2, and X3 containing ring in Formula (I), 
    PNG
    media_image3.png
    233
    227
    media_image3.png
    Greyscale
, in which a substituent defined by R3 can be substituted.  It is unclear how up to three (3) R3 substituents (see definition of variable o) can be substituted on the fused X1, X2, and X3 containing ring in Formula (I).  Therefore, currently amended claim 1 is indefinite.  See claims 2 and 12-27 for same.
Claims dependent on currently amended claim 1 which do not clarify or correct the problems cited above are also found indefinite.
Claim 12 lacks proper antecedent basis from claim 1.  The required hydrogens are not shown in formula (IIIb), 
    PNG
    media_image4.png
    354
    318
    media_image4.png
    Greyscale
 in claim 12 since the U variables represents -CH2- in claim 1 (i.e., fixed hydrogens).  When hydrogen atoms are not shown, one skilled in the art would interpret that the R2 variable can be substituted on these particular ring carbons identified by the rectangle in the formula above.  However, there is no earlier recitation in the definition of variable U in independent claim 1 of such.  See claims 13-27 for same.
Claim 12 lacks antecedent basis from currently amended claim 1 because there is now no earlier recitation in claim 1 that the m variable can represent 3 or 4.  See claims 16, 17, 19 and 27 for same.
Claim 18 lacks antecedent basis from currently amended claim 1 because there is now no earlier recitation in claim 1 that the n variable can represent 1.


Response to Arguments
Applicant’s arguments filed October 28, 2022 have been fully considered.  In regard to claim 1 being indefinite because of valence problems in Formula (I), Applicant directs one’s attention to paragraph [0017] on page 6 in the instant specification (reproduced below),

    PNG
    media_image5.png
    439
    829
    media_image5.png
    Greyscale

Applicant argues that it would be clear to a skilled artisan that a Formula (I) substituent defined by R2 can be attached to any ring carbon atom represented by U variables -CH= or -CH2- or that R2 can replace the hydrogen attached to the nitrogen ring atom represented by U variable -NH-.
	In response, Applicant’s arguments are not persuasive.  The claims nor the specification states the when U represents -CH2-, for instance, that each of the fixed hydrogens in -CH2- can be replaced by 1 or 2 R2 substituent(s).  Further, the claims nor the specification states the when X1 represents CH, for example, that the fixed hydrogen in CH can be replaced by a R3 substituent.  The rejection is deemed proper and therefore, the rejection is maintained.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 16, 17-19 and 27 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 fails to further limit currently amended claim 1 because claim 12 is broader in scope than claim 1.  The definition of the m variable has been amended in independent claim 1 to represent 0, 1 or 2.  However, in claim 12, the m variable represents 0, 1, 2, 3, or 4.  See claims 16, 17, 19 and 27 for same.
Claim 18 fails to further limit currently amended claim 1 because claim 18 is broader in scope than claim 1.  The definition of the n variable has been amended in independent claim 1 to represent 2 or 3.  However, in claim 18, the n variable represents 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



November 2, 2022
Book XXVII, page 71